This appeal is from a judgment of the Common Pleas Court of Lucas County dismissing an appeal for the stated reason that the action sought to be reviewed constituted nonreviewable legislative action.
Upon examination of the record we also find that the notice of appeal to that court was filed with the Clerk of the Toledo City Council on July 17, 1968, "from the final order and decision of the Lucas County Planning Commission and the Committee of the Whole of the City Council of the City of Toledo made and rendered on the 8th day of July, 1968, in which it was decided that the appellants were not entitled to a special use permit for the operation of a police tow lot at their location at 1340-1344 Campbell Street, Toledo, Ohio." The record further reveals that on July 8, 1968, eight members of council, meeting as the committee of the whole, voted with respect to the requested permit that the "legislation will be reported to council as disapproved," and that thereafter on July 22, 1968, *Page 12 
council met in recessed session and voted against the passage of the ordinance. There does not appear to be any action of the Lucas County Planning Commission occurring on July 8, 1968, or at any other time, with reference to this matter.
Robert's Rules of Order, Revised, 229, Section 55, says: "When an assembly has to consider a subject which it does not wish to refer to a committee, and yet where the subject matter is not well digested and put into proper form for its definite action, or when, for any other reason, it is desirable for the assembly to consider a subject with all the freedom of an ordinary committee, it is the practice to refer the matter to the `Committee of the Whole.' * * *"
In our opinion the action of the Committee of the Whole of the Toledo City Council to report the legislation to council as disapproved does not constitute a "final order, adjudication, or decision of any officer, tribunal, authority, board, bureau, commission, department or other division of any political subdivision of the state" which may be reviewed under the provisions of Chapter 2506, Revised Code. It is obvious that there was no final action until city council met on July 22 and voted against the passage of the ordinance. Moreover, even were the notice of appeal considered as relating to action of city council, as contrasted with its committee of the whole, the notice was filed before city council voted against passage of the ordinance and, in relation to such action, was prematurely filed.
For these reasons, if for no other, the Common Pleas Court had no jurisdiction of the appeal and did not commit error in dismissing same. Taking this view, we need not, and do not, determine whether the action sought to be reviewed constituted nonreviewable legislative action.
Judgment affirmed.
BROWN, P. J., and STRAUB, J., concur.